
	
		II
		110th CONGRESS
		1st Session
		S. 1986
		IN THE SENATE OF THE UNITED STATES
		
			August 3, 2007
			Mr. Allard (for himself
			 and Mr. Salazar) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To authorize the Secretary of the Treasury to prescribe
		  the weights and the compositions of circulating coins, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Coinage Materials Modernization
			 Act of 2007.
		2.Weights and
			 compositions of coinsSection
			 5112 of title 31, United States Code, is amended—
			(1)in subsection
			 (a)—
				(A)in paragraph (2),
			 by striking and weighs 11.34 grams;
				(B)in paragraph (3),
			 by striking and weighs 5.67 grams;
				(C)in paragraph (4),
			 by striking and weighs 2.268 grams;
				(D)in paragraph (5),
			 by striking and weighs 5 grams; and
				(E)in paragraph
			 (6)—
					(i)by
			 striking except as provided under subsection (c) of this
			 section,; and
					(ii)by
			 striking and weighs 3.11 grams;
					(2)in subsection
			 (b), by striking the first, second, third, fourth, sixth, seventh, and eighth
			 sentences; and
			(3)by striking
			 subsection (c) and inserting the following:
				
					(c)Weight and
				compositionThe Secretary shall prescribe the weight and the
				composition of the dollar, half dollar, quarter dollar, dime, 5-cent, and
				1-cent coins. In prescribing the weight and the composition of the dollar, half
				dollar, quarter dollar, dime, 5-cent, and 1-cent coins, the Secretary shall
				consider such factors as the Secretary considers, in the Secretary's sole
				discretion, to be
				appropriate.
					.
			3.Conforming
			 amendmentSection 5113(a) of
			 title 31, United States Code, is amended—
			(1)by striking
			 and dime coins and inserting dime, 5-cent, and 1-cent
			 coins; and
			(2)by striking the
			 second and third sentences.
			
